 Case 3:21-cv-01176-K-BN Document 27 Filed 08/19/21          Page 1 of 2 PageID 206



                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

JOHN T. LAMONT and PRESTON                 §
POULTER,                                   §
                                           §
             Plaintiffs,                   §
                                           §
V.                                         §          No. 3:21-cv-1176-K-BN
                                           §
DEAN ASSAF a/k/a DA TALK,                  §
VICTORIA KUNDERT a/k/a                     §
VIKKIVERSE, and ETHAN VAN                  §
SCIVER,                                    §
                                           §
             Defendants.                   §

                   ORDER SETTING BRIEFING SCHEDULE

      Plaintiffs, invoking the Court’s diversity jurisdiction, bring this action alleging

defamation, slander per se, and cyber and statutory libel. See Dkt. No. 1.

      United States District Judge Ed Kinkeade referred this case to the

undersigned United States magistrate judge for pretrial management under 28

U.S.C. § 636(b). See Dkt. No. 21.

      Defendant Ali “Dean” Assaf, proceeding pro se, answered the amended

complaint. See Dkt. No. 18. And he now moves to dismiss Plaintiffs’ claims against

him under Federal Rules of Civil Procedure 12(b)(2) and 12(b)(6). See Dkt. No. 26.

      Plaintiffs must file a written response to Assaf’s motion by September 20,

2021. The response must be accompanied by or incorporate a brief, and the response

and the brief shall not together exceed 30 pages in length, excluding any table of

contents and table of authorities.

      And Assaf may file a reply brief, but no additional documents, by October 4,
 Case 3:21-cv-01176-K-BN Document 27 Filed 08/19/21           Page 2 of 2 PageID 207



2021. The reply shall not exceed 15 pages in length. No supplemental pleadings,

briefs, or evidence or other documents may be filed in connection with the motion or

response thereto without leave of court.

      The deadlines set forth in this order will not be modified except upon written

motion for good cause shown. And the Court strongly discourages any request to

extend either of these deadlines through a motion that is filed within three business

days of the existing deadline and will grant any such motion only upon a showing in

the written motion of extraordinary circumstances.

      The Court intends to rule on the motion to dismiss based on the parties’ written

submissions, without hearing oral argument. See N.D. TEX. L. CIV. R. 7.1(g) (“Unless

otherwise directed by the presiding judge, oral argument on a motion will not be

held.”). If, while the motion to dismiss is pending, the parties are having serious

discussions that might make it unnecessary for the Court to rule on the motion, the

parties must immediately advise Shakira Todd in the district clerk’s office, at (214)

753-2165, that such discussions are ongoing. And please note that deadlines in this

order are for filing or delivery and are not mailing dates.

      SO ORDERED.

      DATED: August 19, 2021

                                        ________________________________________
                                        DAVID L. HORAN
                                        UNITED STATES MAGISTRATE JUDGE




                                           -2-
